12-4127-cv
Pastor v. Partnership for Children’s Rights

                                        UNITED STATES COURT OF APPEALS
                                           FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order
in a document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 5th day of November, two thousand and thirteen.

PRESENT:

           JOHN M. WALKER, JR.
           JOSÉ A. CABRANES,
           RAYMOND J. LOHIER, JR.,
                                Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
ELIZABETH PASTOR,

                      Plaintiff-Appellant,

                                 -v.-                                                            No. 12-4127-cv

PARTNERSHIP FOR CHILDREN’S RIGHTS,

                      Defendant-Appellee.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                                  Elizabeth Pastor, pro se, Brooklyn, NY.

FOR DEFENDANT-APPELLEE:                                                   Michael A. Frankel, Jackson Lewis LLP, White
                                                                          Plains, NY.




                                                                   1
       Appeal from the September 28, 2012 judgment of the United States District Court for the
Eastern District of New York (Carol Bagley Amon, Chief Judge).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the September 28, 2012 judgment of the District Court be AFFIRMED.

        Elizabeth Pastor, pro se, appeals from the District Court’s grant of summary judgment to the
Partnership for Children’s Rights (“Partnership”), dismissing her employment discrimination
complaint because the Partnership did not have the requisite fifteen or more employees to constitute
an “employer” for purposes of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §
2000e et seq., and the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq.,
during the relevant years. See Pastor v. P’ship for Children’s Rights, No. 10 Civ. 5167 (CBA), 2012 WL
4503415 (E.D.N.Y. Sept. 28, 2012). Pastor also appeals from the magistrate judge’s denial of her
motion to re-open discovery regarding the Partnership’s number of employees. See Discovery
Order, Pastor v. P’ship for Children’s Rights, No. 10 Civ. 5167 (LB) (E.D.N.Y. Jan. 30, 2012), ECF No. 37.
We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and
the issues on appeal.

          We review de novo the district court’s grant of summary judgment, affirming if “there are no
genuine issues of material fact and [] the moving party is entitled to judgment as a matter of law.”
Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). We review a district court’s
discovery rulings for abuse of discretion, bearing in mind that a “district court has broad discretion
to manage pre-trial discovery.” Wood v. FBI, 432 F.3d 78, 84 (2d Cir. 2005). The District Court
considered Pastor’s arguments that various volunteers, interns, board members, and others
constituted employees within the meaning of Title VII and the ADA, and concluded, based on the
undisputed facts, that they did not. We affirm the grant of summary judgment for the reasons stated
in the District Court’s memorandum and order of September 28, 2012.1 We further conclude that
the magistrate judge did not abuse her discretion in her January 30, 2012 order denying Pastor’s
motion to re-open discovery on the basis that the documents in question did not exist.

       We have considered all of Pastor’s remaining arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the District Court.

                                                       FOR THE COURT,
                                                       Catherine O’Hagan Wolfe, Clerk of Court




      1 To the extent Pastor argues for the first time on appeal that bookkeeper Alvin Linton and other unnamed

individuals from “Accountstemps” should be counted as employees, we decline to consider that argument. See Singleton v.
Wulff, 428 U.S. 106, 120-21 (1976).


                                                          2